Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Claims 1 and 5-8 in the reply filed on October 12, 2021 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (JP 11-146707), and in view of Watanabe et al. (JP 2005-270092).

	Tsujimoto et al. teach a method of treating seeds for storage, comprising; coating the seeds with a water soluble polymeric (either cellulose or polyvinyl alcohol) coating ([0037] and [0054]); and storing the polymeric-coated seeds for later use such as when water is applied the polymeric coating dissolves ([0016] - [0019], also entire reference).
	Tsujimoto et al. do not teach scarifying seeds.
	Watanabe et al. teach scarifying seeds prior to spraying a coating material on the scarified seeds ([0019]-[0022] and [0074]-[0075], also see entire reference).
	It would have been obvious to one having ordinary skill in the art at the time of invention to scarify seeds before spraying a coating material onto the scarified seeds as taught by Watanabe et al. in order to obtain the desired result which is to hasten seed germination once the seed(s) have been planted and the protective water soluble polymeric seed coating has dissolved.


Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661